IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 99-50295
                            Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

MARIA DIAZ, also known as Maria
Luz Lucio De La Cruz,

                                             Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. EP-98-CR-973-ALL
                            --------------------

                             October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

       Maria Diaz appeals from her jury conviction for importing a

quantity of marijuana and possessing with intent to distribute a

quantity of marijuana, in violation of 21 U.S.C. §§ 841, 952, and

960.       The sole issue raised on appeal is whether the district

court erred in allowing the prosecutor to cross examine a defense

witness with the fact that she was in jail on a misdemeanor

prostitution charge.

       This court reviews the admission of evidence for abuse of


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-50295
                                 -2-

discretion.    United States v. Skipper, 74 F.3d 608, 612 (5th Cir.

1996).    Furthermore, even if this court finds an abuse of

discretion in the admission or exclusion of evidence, the error

is reviewed under the harmless-error doctrine.    Id.   Under that

doctrine, the court "must affirm evidentiary rulings unless they

affect a substantial right of the complaining party."     Id.   “An

error is harmless if the reviewing court is sure, after viewing

the entire record, that the error did not influence the jury or

had a very slight effect on its verdict.”    United States v.

Rodriguez, 43 F.3d 117, 123 (5th Cir. 1995).

     The court has carefully reviewed the record and concludes

that the admission of the challenged testimony, whether or not

erroneous, was harmless.    In light of the overwhelming evidence

of Diaz’s guilt, there is not a significant possibility that the

challenged testimony would have had a substantial effect on the

jury.    See United States v. Sanchez-Sotelo, 8 F.3d 202, 210 (5th

Cir. 1993).

     AFFIRMED.